UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
IN RE APPLICATION OF                                  :
LAKE HOLDING & FINANCE S.A.,
                                                      :       MEMORANDUM AND ORDER
                                Petitioner.
                                                      :         20-MC-652 (RA) (KNF)
-----------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

        Before the Court is Lake Holding & Finance S.A.’s application for “an Order pursuant to

28 U.S.C. § 1782 to obtain discovery in the form of subpoenas to be served on” the following

banks: “UBS AG; Societe Generale / SG Private Bank; Banque Lombard Odier & Cie AG (aka

Lambert Odier Darier Hentsch & Cie); CIM Banque SA; Kookmin Bank (Korea); Credit Suisse;

PJSC Sberbank; Bank of America, N.A.; Citibank, N.A.; Merrill Lynch Capital Corporation;

Union Bancaire Privee CBI-TDB, Geneva; and BSI SA, Lugano, Switzerland (collectively, the

‘Banks’).” The application is opposed by Mikhail Belyak, Anastasia Belyak, and Margarita

Beliak (“Belyak respondents”), Igor Rempel, Garri Rempel, Yulia Rempel and Larisa Rempel

(“Rempel respondents”).

                                   PETITIONER’S CONTENTIONS

        The petitioner asserts that “discovery is sought with respect to documents located in the

United States in this judicial district for use in the following pending proceeding(s)”:

(i)     Lake Holding’s pending judgment recognition and enforcement proceedings in
        Cyprus which include orders protecting (a) the assets of Respondents BTR Group
        (“BTR”), Mikhail Belyak (“Belyak”), Igor Rempel (“Rempel”), Anastasia Belyak
        (“Anastasia”), Garri Rempel (“Garri”), and the Cyprus-based Respondents
        (collectively, the “Defendants”) (who are named for the purpose of safeguarding
        assets and records, for discovery purposes and for asset tracing orders, into the
        hands of persons and entities other than BTR, Belyak and Rempel) and/or (b) the
        assets of any person or entity holding them on behalf of BTR, Belyak and Rempel,
        to enforce the Moscow Court Judgments, listed in the Melnichenko Declaration



                                                          1
        (collectively, the “Judgments”) in favor of Lake Holding and against BTR, Belyak
        and Rempel;
(ii)    attachment and garnishment proceedings in Cyprus, France, Monaco or any other
        jurisdiction in which Defendants’ assets may be located; and
(iii)   the Cyprus, French and Monegasque proceedings, and any other potential
        proceedings, which require adjudication of ownership issues related to assets, in
        personam jurisdiction, fraudulent transfers and alter ego liability. As set forth in
        the supporting Declarations of Vladimir Melnichenko and George Benaur,
        Defendants have set up a complex scheme of companies across different
        jurisdictions that include the U.S., BVI, Cyprus, France, Monaco, Russia, Belize
        and potentially other places, and have created a series of complex mosaics and
        ownership structures that need to be unraveled through international discovery;
(iv)    because the Cyprus court has already issued Interim Freezing Orders (see Benaur
        Decl., Exhibit J, Melnichenko Decl. Exhibit 3, Nicolaou Decl., Exhibit 2), which
        apply worldwide against Defendants, the requested discovery is also needed to
        determine whether the Defendants have complied with such orders, or as suspected,
        they have not;
(v)     additional contemplated litigation against Anastasia, Margarita Belyak
        (“Margarita”), Garri and others who assisted the judgment debtors in their
        fraudulent schemes and likely conversions (see Melnichenko Decl., ¶ 10);
(vi)    further potential asset tracing litigation in Switzerland consequent upon the
        disclosures of account information made by, for example, UBS (as defined below)
        and Credit Suisse; and
(vii)   further proceedings in Russia, principally claims for interest on the debts, as set
        forth in the Melnichenko Decl, ¶ 23.

The petitioner contends that “[r]equests for transfer records from intermediary banks are routine

and rarely opposed by such banks.” The petitioner seeks discovery from the banks “through or

from which funds have been transferred by Defendants and their controlled companies from the

date the Lake Holding made the first loan to the date hereof. The discovery will assist in

determining the use of the Lake Holding’s loan proceeds and the potential diversion of the

security and repayment funds that were to have been used to repay the Lake Holding’s loans, as

well as any fraudulent transfers made when the loans were in default.” According to the

petitioner, the foreign proceedings are “on-going and the discovery sought here is for use in

those proceedings and other foreign actions Lake Holding anticipates will be brought.”

Specifically, the subpoenas seek:



                                                 2
        1. Copies of any orders, instructions or wire transfers received from any person
           or entity (including but not limited to, any payor/transferor bank to a
           payee/transferee bank) for the benefit or credit of, or with any reference to any
           of the following entities and persons (hereinafter, the “Transferees”):
           • Mikhail Belyak
           • Anastasia Belyak
           • Igor Rempel
           • Garri Rempel
           • BTR Build To Rent Group Limited
           • Related Party or Related Parties
           • Cyprus-based Respondents or Respondents
           in which the Bank has acted as either as direct transfer bank or as the
           intermediary or correspondent bank, together with any electronic and/or paper
           records thereof for the period beginning January 1, 2012 to the present.
        2. Copies of any other documents in the possession of the Bank relating to the
           Transferees, including all documents to be produced pursuant to the annexed
           Order Granting Lake Holding’s Section 1782 Application.

The petitioner asserts that it is an “interested person under Section 1782 because it is the

claimant in the foreign proceedings or will be a party to foreign proceedings.” The petitioner

“has no intention to seek the recovery of more than 100% of the judgments obtained against

BTR, Belyak and Rempel together with any further sums properly due, principally interest under

Russian law or the law of the places where the judgments have been recognized.” The banks to

be subpoenaed are found or reside within this judicial district and discovery is sought for use in

the foreign proceedings, which are or will be held before one or more foreign tribunals, including

in Cypriot court proceedings, where interim freezing orders are in place. In enforcing the

judgments, the proceedings will likely require the foreign courts to adjudicate ownership issues

related to assets in personam jurisdictional issues related to the judgment-debtors’ presence in a

particular jurisdiction and whether certain assets have been fraudulently conveyed or can be

attached or turned over to satisfy the judgments. The petitioner “shall seek discovery to assess

whether to seek an adjudication as to whether defendants already violated the Interim Freezing




                                                  3
Orders.” The petitioner maintains that no other factors exist which would weigh against

allowing discovery.

       Moreover, “the four discretionary factors set out by the United States Supreme Court in

Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-65 (2004) weigh in favor of

granting Applicant’s application.” None of the banks that will be subpoenaed will be parties to

or participate in the foreign proceedings and it has not been possible to obtain documents from

those banks in any proceedings held to date in Russia or Cyprus. The nature of the foreign

proceedings does not implicate any factor or policy that would weigh against discovery. The

petitioner asserts that the information sought would also be used in commencing targeted actions

rather than in the pre-trial discovery phase of a dispute on the merits and granting the application

will not offend any foreign jurisdiction. The petitioner seeks discovery concerning:

       i.      locating Defendants’ bank accounts;
       ii.     locating Defendants’ assets;
       iii.    locating Defendants’ counterparties and relevant third parties assisting
               them;
       iv.     locating Defendants’ trading partners;
       v.      identifying whether Defendants have conveyed its or their assets to one or
               more of the Related Parties (or any other persons or entities) before or
               during the pendency of the Foreign Proceedings;
       vi.     identifying whether one or more of the Related Parties (or any other persons
               or entities) have succeeded Defendants in dealing with Defendants’
               counterparties and/or trading partners, or are acting functionally as
               Defendants’ paying and/or payment agent for the transaction of Defendants’
               business before or during the pendency of the Foreign Proceedings;
       vii.    identifying whether one or more of the Related Parties (or any other persons
               or entities) have received Defendants’ assets under circumstances which
               suggest that Defendants has [sic] been controlled and/or dominated by (or
               conversely controls and/or dominates) one or more of the Related Parties
               before or during the pendency of the Foreign Proceedings;
       viii.   locating the Related Parties’ bank accounts or those of any connected
               persons or entities;
       ix.     locating the Related Parties’ assets or those of any connected persons or
               entities;
       x.      locating the Related Parties’ counterparties or those of any connected
               persons or entities; and

                                                 4
       xi.     locating the Related Parties’ trading partners or those of any connected
               persons or entities.


In support of its application, the petitioner submitted declarations by: (i) Vladimir Vasilyevich

Melnichenko (“Melnichenko”), the sole beneficial owner of Lake Holding & Finance S.A., with

exhibits; (ii) George Benaur (“Benaur”), the petitioner’s attorney, with exhibits; and (iii)

Chrysostomos Nicolau (“Nicolau”), the petitioner’s attorney in Cyprus, with exhibits.

                          BELYAK RESPONDENTS’ OPPOSITION

       The Belyak respondents assert that “[t]he Second Circuit has made clear that discovery

under 28 U.S.C. §1782 is not available in support of foreign post-judgment enforcement

proceedings. See Euromepa, S.A. v. R. Esmerian, Inc., 154 F.3d 24, 28 (2d Cir. 1998). That is

exactly what Lake Holding is improperly attempting to obtain with its application” seeking

discovery in support of several judgment enforcement proceedings alleged as pending in Cyprus,

France and Monaco.

       These various foreign collection proceedings seek the enforcement of a series of
       judgments entered by a Moscow court in favor of Lake Holding and against Mikhail
       Belyak, a Russian citizen and Moscow resident (the “Moscow Judgments”). Id. By
       its own admission, therefore, Lake Holdings’ Section 1782 Application must be
       denied under Euromepa and its progeny because the discovery is not being sought
       for use in an adjudicative proceeding as defined under the statute and case law
       interpreting the statute. Further, the Section 1782 Application is nothing more than
       a veiled effort to circumvent two actions commenced by Lake Holding in the State
       of Florida. In these two actions, the alleged liability on and domestication and
       enforceability of the Moscow Judgments is being litigated, among other things, and
       a protective order prohibiting Lake Holding from improperly obtaining the
       underlying financial information that is the basis of the Section 1782 Application
       has been issued on the record by the Florida Court (the “Protective Order”). The
       confidentiality mandate of the Protective Order is a basis for the denial of the
       Section 1782 Application on its own because, as the Second Circuit has noted, there
       is no procedure to enforce the confidentiality of discovery obtained pursuant to
       Section 1782. Kiobel ex rel Samkalden v. Cravath, Swaine & Moore LLP, 895 F.3d
       238 (2d Cir. 2018), cert. denied, 139 S. Ct. 852 (2019).




                                                  5
The Belyak respondents contend that the application fails to satisfy the mandatory statutory

requirements because it seeks discovery to be used in support of post-judgment proceedings, not

in a foreign adjudicative proceeding, as required in this circuit. As “[t]here is nothing

adjudicative in nature about Lake Holding’s purported plans to seek recognition and enforcement

of the Moscow Judgments in other jurisdictions,” the post-judgment proceedings alleged to be

pending in other jurisdictions show that the instant application is barred by Euromepa.

Moreover, “the Cypriot Court has purportedly issued Interim Freezing Orders, Section

1782 Application, at 2 n. 3; therefore, there are no ‘contested factual and legal questions’

pending or even contemplated to be pending before any foreign tribunal.” The petitioner’s

conclusory and speculative assertion, without any explanation, that “in enforcing the judgment,

the proceedings likely will require the foreign court to examine and adjudicate ownership issues

related to assets” is not sufficient to satisfy the requirement that discovery is for use in an

adjudicative proceeding.

       The Belyak respondents contend that the application does not satisfy the Intel

discretionary factors because they “are parties to one or more of the subject foreign proceedings

in Russia, Cyprus and Monaco; therefore, Lake Holding can ostensibly – and must properly be

required to – obtain all of the discovery it seeks from them in those proceedings since they are

parties”; thus, this factor weighs against the application. With respect to whether the courts in

the purported pending or contemplated foreign proceedings will be receptive to a United States

court’s interference, the petitioner “failed to provide sufficient information or law from the

jurisdictions where the purported pending and/or contemplated foreign proceedings are taking

place for the Court to analyze this factor.” The petitioner “appears to be intentionally

obfuscating the character of the purported pending or contemplated proceedings in those



                                                   6
jurisdictions, and, while seeking relief from this Court, thereby prevents the Court from

performing a complete analysis of all of the Intel factors.”

       Furthermore, the petitioner did not show that it has first attempted to obtain discovery in

the foreign jurisdictions. Rather, the petitioner asserts that “it has gathered information and

discovery through the Florida Proceedings” but does not state “whether it has requested

discovery in the purported pending foreign cases or whether it can.” The petitioner “is asking

this Court to step into the shoes of the judges in each of the purported foreign proceedings, to

apply U.S. discovery principles to matters pending in these foreign tribunals, and to – in effect –

govern the discovery proceedings in each of those actions,” and the application is devoid of any

showing that the petitioner attempted to obtain discovery from the Belyak respondents in the

foreign proceedings. The petitioner’s lack of interest in pursuing discovery in the foreign

proceedings shows an attempt to circumvent the rules of the foreign tribunals.

       The Belyak respondents assert that the petitioner seeks overly broad discovery consisting

of “every document which might be in existence to aid it in locating, inter alia, all of the

respondents’ bank accounts, their assets, all counterparties and relevant third parties assisting

them, their trading partners, all of the related parties’ bank accounts and those of any connected

persons or entities.” Seeking “essentially every document conceivably related to the Belyak

Parties, including privileged financial documents and asset information of the Belyak Parties and

unrelated third parties” is unduly intrusive and burdensome. The Belyak respondents maintain

that all four Intel factors weigh against granting the application. Alternatively, the court should

abstain from exercising jurisdiction in favor of the Florida proceeding under “Colorado River

Water Conservation District v. United States, 424 U.S. 800, 96 S.Ct. 1236, 47 L.Ed.2d 483

(1976)” because the “Moscow Judgments are the basis of two pending Florida state court



                                                  7
proceedings brought by Lake Holding over one year before Lake Holding initiated this

proceeding, one of which has given rise to a pending Florida appellate court proceeding.” “One

of the issues in those proceedings is allegations of fraud by Lake Holding in the recognition and

domestication process; another issue is whether Lake Holding may enforce those judgments

against A. Belyak and Margarita. Surgeon Decl. ¶¶ 8, Ex. 5 at 1-3.” “[T]he issue of whether the

Moscow Judgments that are the subject of the foreign garnishment and enforcement actions

referenced in the Section 1782 Application and the extent to which those Moscow Judgments can

reach assets of A. Belyak and Margarita can be recognized is presently being litigated in the

Florida court system.” In support of their opposition, the Belyak respondents submitted a

declaration by their attorney Naim S. Surgeon (“Surgeon”) with exhibits.

                  REPLY TO BELYAK RESPONDENTS’ OPPOSITION

       The petitioner contends that the Belyak respondents “created a series of complex mosaics

and ownership structures that need to be unraveled – quite likely with court orders that

transactions should be set aside as frauds on creditors – to determine true ownership and also to

determine whether steps have been taken to place assets beyond reach, the propriety of which

must be challenged” and the petitioner “should be permitted to seek evidence in order to

prosecute claims for violation of court orders, especially the worldwide freezing orders granted

in Cyprus a year ago.” “The nature of the Cyprus proceedings as adjudicative proceedings is

discussed at length and confirmed by Mr. Nicolaou” in his declaration. The petitioner filed

requests for discovery in Cyprus, which should not be justification for denying the application.

The Belyak respondents failed to provide any valid ground for denying the petition and they

failed to present any evidentiary support for their argument that none of the pending and

contemplated proceedings is adjudicative. The opposing declaration by Surgeon, “a U.S. lawyer



                                                8
with no involvement in Cyprus, Monaco, Russia, BVI, Belize or Canada proceedings, is not

based on any personal knowledge of whether those proceedings shall be or are ‘adjudicative’”

and his “protestations, absent support from the Belyaks’ Cyprus counsel, are baseless.” The

Court should accept the declaration by Nicolaou in which he “states the issues which arise for

determination in the Cyprus proceedings.” According to the petitioner,

       Euromepa should not be interpreted as applying an additional requirement for
       Section 1782 that is not found in the text of the statute. Euromepa does not per se
       prohibit discovery in aid of foreign proceedings concerning the recognition and
       enforcement of a foreign (Russian) judgment. Other courts in this district have
       granted Section 1782 applications for discovery in aid of recognition and
       enforcement of judgments and arbitration awards. See, e.g. In re Clerici, 481 F.3d
       1324 (11th Cir. 2007); JSC MCC EuroChem v. Chauhan, 2018 WL 3872197, 17-
       mc 00005, *11- 12 (M.D.Tenn. Aug. 8, 2018); In re Stati, 2018 WL 474999, 15-
       mc-91059 (D. Mass. Jan. 18, 2018); See, e.g., In re Frontline Shipping Ltd., 17-mc-
       174 (S.D.N.Y. May 26, 2017) (Dkt. No. 5); In re DS-Rendite Fonds Nr. 108 VLCC
       Ashna GMBH&Co. Tankschiff KG, 17-mc-00276 (S.D.N.Y. Sept. 5, 2017) (Dkt.
       No. 11); In re New India Assurance Co. Ltd., 18-mc-00178 (S.D.N.Y. May 2, 2018)
       (Dkt. No. 7); see Benaur Decl., Exhibit M, including In re Application of Galaxy
       Energy and Resources., Civil Action No. 19-MC-287-LTS (SDNY 2019). Here,
       the contemplated foreign proceedings (as in many of the cases cited above) relate
       to the recognition and enforcement of foreign judgments, and, in enforcing the
       judgments, the proceedings likely will require the foreign court to examine and
       adjudicate ownership issues related to assets, in personam jurisdictional issues
       related to the judgment-debtor’s presence in a particular jurisdiction, and other
       issues related whether certain assets have been fraudulently conveyed or can be
       attached or turned over to satisfy the award. Indeed, in support of its petition, Lake
       Holding noted that discovery in this district is needed not only to locate and identify
       assets, but also to, amongst other things fraudulent transfers, conversion, violation
       of freezing orders entered by the foreign court, and other matters.

The Belyak respondents do not contest that the banks at issue are present in this district,

discovery at present cannot be obtained from those banks in other jurisdictions, and the

transactions at issue involved U.S. currency. Moreover, “[t]here is no basis to substantiate that

Cyprus, Monaco, BVI or Russian courts will not be receptive to the evidence gathered in the

U.S. or that Lake Holding has not been diligent in pursuing discovery worldwide. On the

contrary, the Nicolau Declaration stands unrebutted on this Petition.” The Belyak respondents

                                                 9
failed to support with any evidence their assertion that the subpoenas are unduly burdensome.

The petitioner contends that the Florida proceedings, are different from current Cyrpus, Monaco

and Russian proceedings, and are not a basis to abstain from exercising jurisdiction concurrently

with the foreign court. Furthermore, no exceptional circumstances were demonstrated for the

abstention doctrine to apply, relying on “Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746 (1971).”

The instant petition “is broader and seeks discovery in connection with machinations that

occurred worldwide through the U.S. financial system and the Banks, for Rempel, BTR, the

Related Parties and the Belyaks.” According to the petitioner, “[t]his case involves a complex

scheme of companies worldwide, loans made to BTR, Rempel and Belyaks to the UBS account

in Switzerland, with funds then moved around through various structures worldwide. The

Florida litigation is only one piece of this mosaic that respondents have tried to hide.”

                          REMPEL RESPONDENTS’ OPPOSITION

       The Rempel respondents contend that, despite the fact that “the Russian Judgments are

solely against BTR, Igor Rempel and Mikhail Belyak, Lake Holding seeks widely intrusive and

far-reaching discovery relating to individuals who are neither debtors nor parties to any of the

foreign proceedings, including Garri Rempel, Yulia Rempel and Larisa Rempel (the ‘Rempel

Parties’) (and, for that matter, Margarita Beliak and Anastasia Belyak).” The petitioner offered

nothing more than a familial relationship of the parties against whom it has no judgments,

making discovery “patently improper.” According to the Rempel respondents, the persons from

whom discovery is sought are not in this district, rather, they are foreign institutions such as

“Banque Lombard Odier & Cie AG; Union Bancaire Privee CBI TDB, Geneva; Kookmin Bank

(Korea); and BSI SA, Lugano, Switzerland.” The requested discovery is not for use in a

proceeding before a foreign tribunal since “[t]here is nothing adjudicative in nature about Lake



                                                 10
Holding’s purported plans to seek recognition and enforcement of the Moscow Judgments in

other jurisdictions, and the post-judgment proceedings that are represented by Lake Holding as

pending in other jurisdictions establish that its Section 1782 Application is barred by Euromepa.”

Given that the Cypriot court allegedly issued interim freezing orders, no contested factual or

legal questions are pending or contemplated to be pending before the foreign tribunal. The

petitioner seeks broad and intrusive information about members of Igor Rempel’s family in the

absence of any proceedings against them and potential actions are not sufficient to satisfy the

requirement that the discovery be for use in a foreign proceeding. The petitioner’s threat to use

discovery in aid of a criminal prosecution is improper use of civil process. Additionally, the

Rempel respondents rely on the Belyak respondents’ argument that the petitioner does not satisfy

the Intel discretionary factors, and the discovery request is unduly burdensome and intrusive.

                  REPLY TO REMPEL RESPONDENTS’ OPPOSITION

       The petitioner asserts that the Rempel respondents’ opposition is meritless and not

supported by any evidence. The petitioner “should be permitted to seek evidence in order to

prosecute claims for violation of court orders, especially the worldwide freezing orders granted

in Cyprus a year ago. In such proceedings, the defaulting defendants can be punished for

contempt of court, and they can even be deprived of the right to defend Lake Holding’s

proceedings and their conduct could be deemed to be criminal in nature.” The nature of the

Cyprus proceedings is adjudicative, as explained by Nicolaou in his declaration, and “[a]n

interim order has been issued as a holding measure pending a full inter partes hearing.” The

Rempel respondents did not submit evidence from their Cyprus counsel supporting the argument

that the Cyprus proceedings are not adjudicative and “Euromepa does not per se prohibit

discovery in aid of foreign proceedings concerning the recognition and enforcement of a foreign



                                                11
(Russian) judgment.” The contemplated proceedings relate to the recognition and enforcement

of foreign judgments, which will require courts likely to adjudicate ownership issues related to

assets. The Rempel respondents do not contest that the banks at issue are present in this district

and discovery cannot be obtained from them in other jurisdictions. Moreover, the Rempel

correspondents and their associated entities have numerous connections to the banks at issue.

“There is no basis to substantiate that Cyprus, Monaco, BVI or Russian courts will not be

receptive to the evidence gathered in the U.S. or that Lake Holding has not been diligent in

pursuing discovery worldwide” or that the subpoenas are unduly burdensome or overly broad.

                                      LEGAL STANDARD

       “The district court of the district in which a person resides or is found may order him to

give his testimony or statement or to produce a document or other thing for use in a proceeding

in a foreign or international tribunal, including criminal investigations conducted before formal

accusation.” 28 U.S.C.A. § 1782(a). The Second Circuit

       has held that § 1782 requires that a three part test must be met prior to its invocation:
       (1) that the person from whom discovery is sought reside (or be found) in the district
       of the district court to which the application is made, (2) that the discovery be for
       use in a proceeding before a foreign tribunal, and (3) that the application be made
       by a foreign or international tribunal or “any interested person.” Esses, 101 F.3d at
       875 (quoting Gianoli Aldunate, 3 F.3d at 58). In analyzing the second element of
       this test, . . . we have, . . . previously focused on two questions: (1) whether a
       foreign proceeding is adjudicative in nature; and (2) when there is actually a foreign
       proceeding. . . . [T]he district court need not satisfy itself that the discovery sought
       in the petition is of information that would be discoverable under the laws of the
       foreign jurisdiction in which the proceeding is pending.

       Euromepa, S.A. v. R. Esmerian, Inc., 154 F.3d 24, 27-28 (2d Cir. 1998).


       [T]he planned proceedings must be within reasonable contemplation. In other
       words, the applicant must have more than a subjective intent to undertake some
       legal action, and instead must provide some objective indicium that the action is
       being contemplated. . . . [T]he Supreme Court’s inclusion of the word “reasonable”
       in the “within reasonable contemplation” formulation indicates that the proceedings

                                                  12
cannot be merely speculative. At a minimum, a § 1782 applicant must present to
the district court some concrete basis from which it can determine that the
contemplated proceeding is more than just a twinkle in counsel’s eye.

Certain Funds, Accts. &/or Inv. Vehicles v. KPMG, L.L.P., 798 F.3d 113, 123-24
(2d Cir. 2015).

[A] district court is not required to grant a § 1782(a) discovery application simply
because it has the authority to do so. . . . [N]onparticipants in the foreign
proceeding may be outside the foreign tribunal’s jurisdictional reach; hence, their
evidence, available in the United States, may be unobtainable absent § 1782(a) aid.
. . . [A] court presented with a § 1782(a) request may take into account the nature
of the foreign tribunal, the character of the proceedings underway abroad, and the
receptivity of the foreign government or the court or agency abroad to U.S. federal-
court judicial assistance. . . . [A] district court could consider whether the § 1782(a)
request conceals an attempt to circumvent foreign proof-gathering restrictions or
other policies of a foreign country or the United States. Also, unduly intrusive or
burdensome requests may be rejected or trimmed.

Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-65, 124 S. Ct.
2466, 2482-83 (2004) (citations omitted).

Abstention from the exercise of federal jurisdiction is the exception, not the rule.
“The doctrine of abstention, under which a District Court may decline to exercise
or postpone the exercise of its jurisdiction, is an extraordinary and narrow exception
to the duty of a District Court to adjudicate a controversy properly before it.
Abdication of the obligation to decide cases can be justified under this doctrine only
in the exceptional circumstances where the order to the parties to repair to the state
court would clearly serve an important countervailing interest.” County of
Allegheny v. Frank Mashuda Co., 360 U.S. 185, 188-189, 79 S.Ct. 1060, 1063, 3
L.Ed.2d 1163, 1166 (1959).

Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 813, 96
S. Ct. 1236, 1244 (1976).


The principles of Colorado River are to be applied only in situations “involving the
contemporaneous exercise of concurrent jurisdictions.” Therefore, a finding that
the concurrent proceedings are “parallel” is a necessary prerequisite to abstention
under Colorado River. See Alliance of American Insurers v. Cuomo, 854 F.2d 591,
603 (2d Cir.1988); Day v. Union Mines Inc., 862 F.2d 652, 655 (7th Cir.1988)
(“Suits are parallel when substantially the same parties are contemporaneously
litigating substantially the same issue in another forum.” (internal quotation marks
omitted)).




                                          13
       Dittmer v. County of Suffolk, 146 F.3d 113, 117-18 (2d Cir. 1998) (citations
       omitted).

       In determining whether this exception is applicable, the court should consider (1)
       whether the controversy involves a res over which one of the courts has assumed
       jurisdiction; (2) whether the federal forum is less inconvenient than the other for
       the parties; (3) whether staying or dismissing the federal action will avoid
       piecemeal litigation; (4) the order in which the actions were filed, and whether
       proceedings have advanced more in one forum than in the other; (5) whether federal
       law provides the rule of decision; and (6) whether the state procedures are adequate
       to protect the plaintiff's federal rights.

       Woodford v. Cmty. Action Agency of Greene County, Inc., 239 F.3d 517, 522 (2d
       Cir. 2001) (internal citations omitted). .


                       APPLICATION OF LEGAL STANDARD

The Statutory Requirements

       That the Person from Whom Discovery Is Sought Reside (or Be Found) in the
       District of the District Court to which the Application Is Made

       The respondent asserts that “each bank has an office in the District and maintains the

records requested. Benaur Decl., ¶3.” The Belyak respondents do not challenge the first

statutory requirement, namely, that the person from whom discovery is sought reside or be found

in the district of the court to which the application is made. The Rempel respondents assert that

the petitioner does not address the first statutory requirement in its application.

       In paragraph No. 3 of his declaration, made under penalty of perjury, Benaur states:

       To the best of my knowledge, information, and belief, based on my investigation
       of the facts surrounding this dispute and of the entities and individuals, the
       following entities from which discovery is sought (collectively, the “Banks”) either
       reside or are found in the Southern District of New York: UBS AG; Societe
       Generale / SG Private Bank; Banque Lombard Odier & Cie AG (aka Lambert Odier
       Darier Hentsch & Cie); CIM Banque SA; Kookmin Bank (Korea); Credit Suisse;
       PJSC Sberbank; Bank of America, N.A.; Merrill Lynch Capital Corporation and
       Citibank, N.A.; Union Bancaire Privee CBI-TDB, Geneva and BSI SA, Lugano,
       Switzerland.




                                                  14
In a footnote appended to the above sentence, Benaur asserted: “Information on Union Bancaire

and BSI SA, Lugano, Switzerland was just received today (see Exhibit N). I am still

investigating whether BSI SA has a presence in New York.” Benaur stated that Exhibit N

contains “true and correct screenshots of an excel file titled ‘WIRES’ produced by Bank of

America in response to the subpoena served on the bank in the Florida Domestication Action,

received and taken on December 2, 2020.” Assuming that “Union Bancaire” in Benaur’s

footnote is the same entity identified as “Union Bancaire Privee CBI-TDB” referenced in

paragraph No. 3 of Benaur’s declaration, Exhibit N does not indicate anywhere that “Union

Bancaire Privee CBI-TDB” resides or is found in this judicial district, nor did Benaur identify

any portion of Exhibit N in support of his assertion that “Union Bancaire” resides or is found in

this judicial district. Thus, no evidence is presented by the petitioner that “Union Bancaire

Privee CBI-TDB” resides or is found in this judicial district. Benaur stated in a footnote to

paragraph No. 3 that “I am still investigating whether BSI SA has a presence in New York.”

Assuming that “BSI SA” referenced in Benaur’s footnote is the same entity identified as “BSI

SA, Lugano, Switzerland” in paragraph No. 3 of Benaur’s declaration, no evidence is presented

by the petitioner that “BSI SA, Lugano, Switzerland” resides or is found in this judicial district.

       With respect to the banks referenced in paragraph No. 3 of Benaur’s declaration, other

than “Union Bancaire Privee CBI-TDB” and “BSI SA, Lugano, Switzerland,” Benaur stated that

“[t]o the best of my knowledge, information, and belief, based on my investigation of the facts

surrounding this dispute and of the entities and individuals, the following entities from which

discovery is sought . . . either reside or are found in the Southern District of New York.”

Benaur’s declaration in paragraph No. 3 of his declaration with respect to banks, other than

“Union Bancaire Privee CBI-TDB” and “BSI SA, Lugano, Switzerland,” is not rebutted.



                                                 15
       The Court finds that the petitioner: (1) established that “UBS AG; Societe Generale / SG

Private Bank; Banque Lombard Odier & Cie AG (aka Lambert Odier Darier Hentsch & Cie);

CIM Banque SA; Kookmin Bank (Korea); Credit Suisse; PJSC Sberbank; Bank of America,

N.A.; Merrill Lynch Capital Corporation and Citibank, N.A.” reside or are found in this judicial

district; and (2) failed to establish that “Union Bancaire Privee CBI-TDB, Geneva and BSI SA,

Lugano, Switzerland” reside or are found in this judicial district.

       That the Application Be Made by a Foreign or International Tribunal or “Any
       Interested Person”

       The petitioner asserts that it “is the petitioner and claimant in the Foreign Proceedings,

including but not limited to the Cyprus proceedings,” “is, or will be, a party to all and any

Foreign Proceedings, it is clearly an ‘interested person,’” and “[a]s the Melnichenko Decl. states

(see ¶ 23) Lake Holding has no intention to seek the recovery of more than 100% of the

judgments obtained against BTR, Belyak and Rempel.” Neither the Belyak respondents nor the

Rempel respondents challenge the third statutory requirement, namely, that the application be

made by a foreign international tribunal or “any interested person.”

       In paragraph No. 23, of the declaration Melnichenko stated: “I next turn to the evidence

of entities and physical persons having accounts and/or banking connections with various banks

outside the United States.” Thus, Melnichenko did not state in paragraph No. 23, as the

petitioner asserts, that “Lake Holding has no intention to seek the recovery of more than 100% of

the judgments obtained against BTR, Belyak and Rempel.” In paragraph No. 3 of his

declaration, Melnichenko stated:

       Lake Holding has brought proceedings in Cyprus against BTR [BTR Build To Rent
       Group Limited], Mr. Belyak and Mr. Rempel to enforce Russian Judgments against
       BTR to recover principal indebtedness and against the two individuals as guarantors
       of the majority of BTR’s indebtedness. The Russian proceedings are described in
       an opinion letter from Lake Holding’s lawyers, Yustina, dated February 29, 2020.

                                                 16
       See Exhibit 2 hereto. See also Benaur MTD Decl. ¶¶ 3 to 19 for descriptions of the
       history and the proceedings. In various proceedings outside Russia, Lake Holding
       seeks the recognition and enforcement of the Russian Judgments which it has
       obtained (which are final and conclusive) and various other forms of relief which
       are sought against entities connected with BTR, Mr. Belyak and Mr. Rempel and
       relatives of those two guarantors including Mr. Belyak’s daughter, Anastasia
       Belyak (“Anastasia”), and Mr. Rempel’s father, Garri Rempel (“Garri”). See
       Benaur MTD Decl. ¶ 20.

Benaur stated in paragraph Nos. 5-8 of his declaration:

       5. On November 7, 2019, Lake Holding commenced an action in the U.S. District
       Court, Southern District of Florida (Case No. 19-cv-24629-PCH) asserting claims
       against Defendants Mikhail Belyak, together with his wife Margarita and daughter
       Anastasia, and certain companies that they formed in Florida (MFCVSSAR, LP,
       MB Wall LLC, MB PDT 1901 LLC), for judgment recognition under Florida’s
       Foreign Money Judgments Recognitions Act, fraud, fraudulent and other related
       claims. Once challenged on the basis of subject matter jurisdiction by the Belyak
       defendants (who filed declarations averring not to be residents in Florida), the
       federal court action was withdrawn and two cases were refiled in Florida state court
       in late November and early December 2019.
       6. In the first Florida state court action (Case No. 2019-035235-CA-01), Lake
       Holding filed certain judgments that Lake Holding obtained in Moscow, Russia
       against Mikhail Belyak for domestication under Fla. Stat. 55, Foreign Money
       Judgment Recognitions Act (the “Domestication Action”). In the second state court
       action (Case No. 2019-035660-CA-01 (44)), Lake Holding asserts claims for
       fraudulent transfer, alter ego liability, unjust enrichment and related civil claims
       against Mikhail, Anastasia and Margarita Belyak, and certain companies that they
       own in Florida, through which they collectively purchased over $22 million in real
       estate in Florida in 2015 and 2016 (the “Fraudulent Transfer Action”). See Exhibit
       A hereto (Amended and Supplemental Complaint).
       7. On October 6, 2020, the Florida state court entered Final Judgment against
       Mikhail Belyak in the Domestication Action in the total amount of $36,140,573.95.
       See Exhibit B. The Fraudulent Transfer Action is currently proceeding in state
       court, and Defendants are asserting lack of jurisdiction and forum non conveniens
       defenses, among others, in their motions to dismiss. The parties are scheduled to
       argue over various cross-motions on December 11, 2020. My Declaration in the
       Fraudulent Transfer Action in opposition to the Defendants’ Motions to Dismiss
       (the “Benaur MTD Declaration”) is attached as Exhibit C (without exhibits, save
       for the orders for disclosure of documents made in the BVI, Canada and Belize,
       Exhibits O, P and Q and ¶¶ 21, 23 and 24). A copy of the text only of the
       Declaration of Vladimir Vasilyevich Melnichenko, the sole owner of Lake Holding,
       in opposition to the Defendants’ Motions to Dismiss (the “Melnichenko MTD
       Declaration”) is attached to his declaration as Exhibit 1.
       8. To date, Lake Holding has not pursued any claims in the United States against
       BTR or Igor Rempel or any of the other Defendants cited above due to lack of

                                               17
       sufficient evidence, at present, to successfully establish personal jurisdiction,
       thereby, in part, necessitating this application. See also, Melnichenko Decl. ¶ 32.

Benaur stated in paragraph No. 15 of his declaration:

       An English translation of Interim Freezing Order entered by the Cypriot Court is
       annexed as Exhibit K3. For a detailed discussion of this Order, the proceedings in
       Cyprus, and the subsequent gagging and disclosure orders made in BVI and Belize
       (see id.) I refer to the Benaur MTD Declaration as well as the Nicolau Declaration
       filed herewith.

Nicolaou stated in paragraph No. 1 of his declaration that he represents the petitioner “in its three

proceedings in Cyprus to enforce various Russian judgments against BTR Build To Ret Group

Liited (‘BTR’- a company incorporated in Cyprus) and Mikhail Borisovich Belyak (‘Mr.

Belyak’) and Mr. Igor Garrievich Rempel (‘Mr. Rempel’), and against certain other defendants.”

Nicolaou stated that, on March 10, 2020, the petitioner commenced proceedings in the District

Court of Nicosia seeking “recognition and enforcement of the Russian judgments pursuant to the

‘Treaty between the Republic of Cyprus and the Union of Soviet Republics on Legal Assistance

in Civil and Criminal Matters’” and “the Law Concerning Foreign Judgments.” Nicolaou

asserted that “the Russian Judgments” the petitioner obtained “are final and conclusive.” On

March 27 and 30, 2020, based on the petitioner’s ex parte application, the District Court of

Nicosia issued orders which “operate as worldwide freezing orders.” The petitioner also made

“the inter partes applications for disclosure and asset tracing orders,” but those applications “are

not expected to be heard for several months.” The Court finds that the petitioner established that

it is an interested person for the purpose of the instant application.

       That the Discovery Be for Use in a Proceeding Before a Foreign Tribunal

       The petitioner asserts that “the Cyprus Actions are ongoing adjudicatory proceedings”

because




                                                  18
       enforcing the judgments, the proceedings likely will require the foreign court to
       examine and adjudicate ownership issues related to assets, in personam
       jurisdictional issues related to the judgment-debtors’ presence in a particular
       jurisdiction, and other issues related whether certain assets have been fraudulently
       conveyed or can be attached or turned over to satisfy the judgments. In addition,
       Lake Holding shall seek discovery to assess whether to seek an adjudication as to
       whether defendants already violated the Interim Freezing Orders (Benaur Decl.,
       Exhibit K).

Moreover, the petitioner “may well initiate further actions in other jurisdictions after obtaining

sufficient discovery from the Banks.” The petitioner asserts that discovery sought

       will be used to determine whether, how and where Defendants have violated the
       existing Interim Freezing Orders from the Cyprus Court and also to adjudicate (in
       other jurisdictions) the imposition of nominee and alter ego liability on various third
       parties who have assisted and are assisting defendants in hiding assets and
       absconding with over $36 million which should have been used to repay Lake
       Holding.


The Belyak respondents assert that discovery sought is not for use in a proceeding before foreign

tribunal because Euromepa “establishes that Section 1782 discovery is not available for post-

judgment proceedings where the merits have been fully adjudicated – which is exactly the case

here,” and “[t]here is nothing adjudicative in nature about Lake Holding’s purported plans to

seek recognition and enforcement of the Moscow Judgments in other jurisdictions.” The Rempel

respondents assert that discovery sought is not for use in a proceeding before a foreign tribunal

because “the post-judgment proceedings that are represented by Lake Holding as pending

in other jurisdictions establish that its Section 1782 Application is barred by Euromepa,” and

“[t]here is nothing adjudicative in nature about Lake Holding’s purported plans to seek

recognition and enforcement of the Moscow Judgments in other jurisdictions.”

       Whether a Foreign Proceeding Is Adjudicative in Nature

       The court explained the procedural history in Euromepa as follows:




                                                 19
The French Trial Court found in favor of Esmerian, and issued a judgment of
approximately $10 million in favor of Esmerian and against the Petitioners. The
French Trial Court held that Esmerian and the Petitioners were equally at fault for
the loss, and that the loss should therefore be split evenly between them. Following
this ruling, and after perfecting their appeal therefrom, Petitioners filed a § 1782
petition (the “Petition”), by order to show cause, in the Southern District of New
York, seeking discovery of Esmerian regarding, among other things, proof of
ownership of the jewelry, prior insurance of the jewelry, agreements between
Esmerian and its affiliates, and substantiation of the jewelry lost. Petitioners sought
this discovery for use in the appeal of the French Trial Court's judgment.1 The
district court denied the Petition in a Memorandum and Order, dated May 10, 1994.
Application of Euromepa, S.A., 155 F.R.D. 80 (S.D.N.Y.1994). In doing so, the
district court focused largely on the French system of discovery, and concluded that
granting the Petition might constitute an affront to the French system. Id. at 82–84.
Petitioners timely appealed to this Court.
After the Petitioners' appeal was argued in this Court, but before this Court rendered
a decision, the Court of Appeal of Versailles (the “French Court of Appeal”)
affirmed the judgment of the French Trial Court, and amended that judgment in a
manner favorable to Esmerian. The French Court of Appeal held that “[Esmerian]
did not itself commit any misconduct ... [and] due to the failure to carry out its
duties as consultant and the blatant fraud on [Euromepa's] part, the responsibility
cannot be split with the insured party.” The French Court of Appeal accordingly
entered a judgment holding Euromepa liable for the entire $20 million loss.
Immediately following this judgment, Euromepa filed a petition seeking French
bankruptcy protection (the “French Bankruptcy Proceeding”).
On March 9, 1995, Esmerian filed a motion in this Court seeking to have
Petitioners' appeal dismissed as moot on the basis of the ruling of the French Court
of Appeal. Esmerian argued that the appeal was moot because there was no longer
any foreign action pending in which the discovery could be used. On March 20,
1995, this Court, without addressing the motion to dismiss the appeal, issued an
opinion reversing the district court, and remanding the case for further proceedings.
Euromepa, S.A. v. R. Esmerian, Inc., 51 F.3d 1095 (2d Cir.1995) (“Euromepa I ”).
Later that month, on March 27, 1995, Petitioners perfected their appeal of the
judgment of the French Court of Appeal to the French Cour de Cassation (the
“French Supreme Court”).
In response to Esmerian's March 9 motion to dismiss the appeal, this Court (on
March 29, 1995) issued an order which construed Esmerian's motion to dismiss the
appeal as a motion to withdraw an opinion, stayed the issuance of the mandate, and
requested additional briefing as to why the parties did not “advise this Court
promptly of the circumstances alleged to have mooted this appeal.” Subsequently,
on April 11, 1995, this Court denied the motion to withdraw the opinion, noting
that we were doing so “without prejudice to any consideration of the intervening
developments by the district court.”
On remand, Esmerian filed a motion to dismiss the Petition as moot in the district
court. The parties completed briefing on the motion to dismiss in June of 1995. The



                                          20
        district court, however, took no action on the motion despite a series of letters for
        Euromepa, and responses from Esmerian, which sought a ruling.
        Finally, in February of 1997, the French Supreme Court affirmed the judgment of
        the French Court of Appeal. The French Supreme Court found Petitioners' appeal
        to it to be an abuse of process, and sanctioned the liquidator of Euromepa for
        pursuing that appeal. Immediately after this ruling, the district court entered the
        endorsement order dismissing the Petition as moot because the final judgment of
        the French Supreme Court eliminated all pending proceedings in which Petitioners
        sought to use the discovery. This appeal followed.

        Euromepa, S.A. v. R. Esmerian, Inc., 154 F.3d 24, 25–26 (2d Cir. 1998).


In analyzing whether a foreign proceeding is adjudicative in nature, the court relied on “In re

Letters Rogatory Issued by Director of Inspection of Government of India, 385 F.2d 1017 (2d

Cir.1967),” in which the court concluded that “the tax assessment proceeding in question was not

a proceeding before a ‘tribunal’ because the role of the government in the administrative

proceeding was more akin to a prosecutorial decision to bring a case than to that of a neutral

arbitrator, and therefore the proceeding was not adjudicative,” and Fonseca v. Blumenthal,

620 F.2d 322, 323–24 (2d Cir.1980) (analyzing the function of the Superintendent of Exchange

Control under Colombian law).” Euromepa, 154 F.3d at 27. The court noted in its previous

holdings “that competency proceedings, [Foden v. Gianoli Aldunate, 3 F.3d 54, 62 (2d Cir.

1993)], and bankruptcy proceedings, Lancaster Factoring Co. v. Mangone, 90 F.3d 38, 42 ([2d

Cir.] 1996), may constitute adjudicative proceedings for purposes of § 1782.” Id. The court also

noted, in connection with the “pendency question,” its previous holding “that a proceeding need

not actually be pending, but rather that a proceeding must be ‘imminent—very likely to occur

and very soon to occur.’” Id. at 28 (quoting In re International Judicial Assistance (Letter

Rogatory) for the Federative Republic of Brazil, 936 F.2d 702, 706 (2d Cir.1991)). Moreover,

the court noted its previous holding “that there is no requirement of discoverability implied in the

statute; that is, the district court need not satisfy itself that the discovery sought in the petition is

                                                   21
of information that would be discoverable under the laws of the foreign jurisdiction in which the

proceeding is pending.” Id. The court instructed that “[i]n the exercise of its discretion, the

district court should not attempt to conduct a detailed analysis of foreign law, but should focus

primarily on fostering these twin aims.” Id. In its discussion of the applicable legal standard, the

court stated:

       Petitioners argue that the district court erred in failing to consider the pending
       French Bankruptcy Proceeding, and a potential motion to reopen the judgment of
       the French Court of Appeal as proper predicate adjudicative proceedings in
       dismissing the Petition as moot. Petitioners also argue that the district court failed
       to accord this Court's opinion in Euromepa I due deference, and that the district
       abused its discretion in failing to promptly rule on the Petition, or at least on the
       motion to dismiss, following remand from this Court. The application of the above
       stated principles to this case shows that the Petitioners' arguments must fail, and
       that the district court was correct in dismissing the Petition as moot because the
       requirements of the statute were not satisfied, and there was thus no foreign
       proceeding in which the discovery could be used.

       Id.


The court concluded:

       While it is clear that a bankruptcy proceeding may, in some instances, be an
       adjudicative proceeding within the meaning of the statute, see Lancaster Factoring
       Co., 90 F.3d at 42, we hold that the French Bankruptcy Proceeding in this instance
       is not an adjudicative proceeding within the meaning of the statute for the following
       reasons. The merits of the dispute between Esmerian and Euromepa have already
       been adjudicated and will not be considered in the French Bankruptcy Proceeding.
       As a matter of French law, the judgment of the French Supreme Court acts as res
       judicata with respect to the merits of the dispute in the French Bankruptcy
       Proceeding. Thus, in the French Bankruptcy Proceeding, nothing is being
       adjudicated; the already extant judgment is merely being enforced (to the extent
       permitted by the assets of the bankruptcy estate). Petitioners' second contention,
       that the potential reopening of the French Court of Appeal action by a motion based
       on newly discovered evidence constitutes a “proceeding” under the statute, is
       meritless. Brazil clearly holds that a proceeding must be “imminent—very likely to
       occur and very soon to occur” in order to satisfy the statutory requirements. 936
       F.2d at 706. In this case, as conceded by Petitioners, such a motion to reopen will
       not even be made, let alone granted, absent newly discovered evidence. The motion
       to reopen is thus neither very likely to occur nor very soon to occur. Section 1782
       is designed to provide discovery in aid of foreign litigation, not to provide discovery

                                                 22
       to justify the reopening of already completed foreign litigation. The motion to
       reopen the proceedings in the French Court of Appeal thus cannot serve as a
       predicate foreign proceeding for the Petition. Accordingly, because neither the
       French Bankruptcy Proceeding nor the potential motion to reopen may properly be
       considered as the predicate foreign action, the district court was correct in
       dismissing the Petition as moot because at that time there were no foreign
       proceedings, within the meaning of the statute, in which the discovery could be
       used. . . . After this Court remanded the Petition to the district court, and up until
       the time the district court issued its endorsement order, Petitioners' appeal in the
       French Supreme Court was pending. If that appeal could have provided the
       predicate foreign action for the Petition, thus providing a live controversy, then
       Petitioners' argument that the district court abused its discretion and ignored this
       Court's mandate in failing to act during the pendency of that appeal might have
       some merit. However, because that appeal again fails to meet the second element
       of the Gianoli Aldunate test—“that the discovery be for use in a proceeding before
       a foreign tribunal,” 3 F.3d at 58—Petitioners' argument fails.

       Id. at 28-29.

In considering whether discovery is “for use” in a foreign tribunal, the court concluded that “the

discovery certainly could not be “for use in” the French Supreme Court appeal if that court does

not take and hear new evidence,” and “the affidavits and other material submitted by the parties

show that the French Supreme Court does not, in fact, take and hear new evidence.” Id. at 29.

       This case does not involve, as Euromepa does, bankruptcy proceedings or a potential

motion to reopen the proceedings in a foreign court of appeal, nor does it involve administrative

or competency proceedings involved in the cases upon which the court relied in Euromepa for its

analysis. The foreign proceedings at issue in this case, as Nicolaou stated in his declaration, are

the proceedings commenced by the petitioner, on March 10, 2020, in the District Court of

Nicosia seeking “recognition and enforcement of the Russian judgments pursuant to the ‘Treaty

between the Republic of Cyprus and the Union of Soviet Republics on Legal Assistance in Civil

and Criminal Matters’” and “the Law Concerning Foreign Judgments.” Nicolaou also stated

that: (i) on March 27 and 30, 2020, based on the petitioner’s ex parte application, the District

Court of Nicosia issued orders which “operate as worldwide freezing orders”; and (ii) the

                                                 23
petitioner made “the inter partes applications for disclosure and asset tracing orders,” but those

applications “are not expected to be heard for several months.” The unrebutted evidence

submitted by the petitioner demonstrates that the proceedings in the District Court of Nicosia are

pending, the “worldwide freezing orders” have been issued and the petitioner’s “inter partes

applications for disclosure and asset tracing orders” are pending and “expected to be heard.”

       The Euromepa court held “that the French Bankruptcy Proceeding in this instance is not

an adjudicative proceeding within the meaning of the statute” because: (a) “[t]he merits of the

dispute between Esmerian and Euromepa have already been adjudicated and will not be

considered in the French Bankruptcy Proceeding”; (b) “the judgment of the French Supreme

Court acts as res judicata with respect to the merits of the dispute in the French Bankruptcy

Proceeding”; and (c) “in the French Bankruptcy Proceeding, nothing is being adjudicated; the

already extant judgment is merely being enforced (to the extent permitted by the assets of the

bankruptcy estate).” Here, the petitioner commenced administrative proceedings before the

Moscow Region Arbitration Court (“MRAC”) against BTR Build To Rent Group Limited to

recovering money due under three loan agreements and the proceedings were completed and

became final in favor of the petitioner; thus, the merits of the three loan agreement disputes were

resolved and will not be considered by the District Court in Nicosia, which is asked to recognize

and enforce the Russian judgments. Nicolaou did not state and no evidence was presented by the

petitioner explaining whether, if the Russian judgments are recognized by the District Court in

Nicosia, such judgments will act as res judicata with respect to the merits of the dispute in the

enforcement proceedings in the District Court in Nicosia. Even assuming that the Russian

judgments, if recognized by the District Court in Nicosia, will act as res judicata with respect to

the merits of the dispute in the enforcement proceedings in the District Court in Nicosia, here,



                                                24
unlike in Euromepa, no bankruptcy proceeding exists in which “nothing is being adjudicated; the

already extant judgment is merely being enforced (to the extent permitted by the assets of the

bankruptcy estate).” Here, the petitioner seeks to recognize and enforce the judgments in its

favor and the close universe of “the assets of the bankruptcy estate” that existed in Euromepa

does not exist. The District Court of Nicosia issued orders which “operate as worldwide freezing

orders” and the petitioner made “the inter partes applications for disclosure and asset tracing

orders,” which “are not expected to be heard for several months.” Unlike the bankruptcy

proceeding in Euromepa, in which “nothing is being adjudicated,” the judgments recognition and

enforcement proceedings in Cyprus are adjudicative in nature, as the petitioner’s evidence

shows. The petitioner’s “inter partes applications for disclosure and asset tracing orders” will be

heard by the District Court in Nicosia, which means that the court will take and hear evidence in

order to determine facts and to apply the law to those particular facts found by the court. Thus,

the District Court in Nicosia will necessarily have to perform an adjudicative function by

adjudicating the facts in connection with the petitioner’s “disclosure and asset tracing”

applications. “[A]djudicative facts,” are “‘facts about the parties and their activities, businesses,

and properties,’ as distinguished from ‘general facts which help the tribunal decide questions of

law and policy and discretion.’” Langevin v. Chenango Court, Inc., 447 F.2d 296, 300 (2d Cir.

1971). The issues of asset identification and ownership are examples of adjudicative facts that

the District Court in Nicosia will have to determine in the Cyprus judgments recognition and

enforcement proceedings. Thus, a live controversy appears to exist in the District Court in

Nicosia at minimum with respect to: (a) the identity of any assets to which the petitioner is

entitled based on the Russian judgments; and (b) the ownership of any assets to which the




                                                 25
petitioner is entitled based on the Russian judgments, necessitating adjudication by the District

Court in Nicosia.

       The Belyak respondents, as well as the Rempel respondents, assert that Euromepa

“establishes that Section 1782 discovery is not available for post-judgment proceedings where

the merits have been fully adjudicated,” relying on

       • In re MT Baltic Soul, No. 15-mc-319 (LTS), 2015 WL 5824505, at *2 (S.D.N.Y.
       Oct. 6, 2015) (denying an application for discovery that “would only be in relation
       to a contemplated post-judgment action, which Euromepa holds is not a ‘foreign
       proceeding’ within the meaning of section 1782”);
       • In re Asia Mar. Pac. Ltd., 253 F. Supp. 3d 701, 706-07 (S.D.N.Y. 2015) (denying
       an application for discovery to assist with obtaining a pre-judgment attachment);
       • Jiangsu Steamship Co., No. 14 Civ. 9997(CM), 2015 WL 3439220, at *1
       (S.D.N.Y. Feb. 5, 2015) (denying an application for discovery to “locate ... entities’
       assets” in New York banks to assist with obtaining a pre-judgment attachment).

The In re MT Baltic Soul court concluded, without any analysis, that

       the discovery Petitioners seek is precluded by the Second Circuit's decision in
       Euromepa, 154 F.3d at 27 (2d Cir.1998), because the liability of Tadema and
       Taleveras Group has already been conclusively established by the English court
       action. Any discovery as to Tadema and Taleveras Group would only be in relation
       to a contemplated post-judgment action, which Euromepa holds is not a “foreign
       proceeding” within the meaning of section 1782.

       In re MT Baltic Soul, 2015 WL 5824505, at *2.


The Court is not convinced by the In re MT Baltic Soul court’s conclusory assertion that

Euromepa precludes Section 1782 discovery in a “post-judgment action” where the court did not

conduct any factual analysis of the particular circumstances of that case, including any analysis

of whether the “post-judgment action” in that case is adjudicative in nature. The Belyak and

Rempel respondents’ reliance on In re Asia Mar. Pac. Ltd. is misplaced because that case is

inapposite, as the Belyak respondents acknowledge, involving “discovery to assist with obtaining

a pre-judgment attachment,” not discovery to be used in judgment enforcement proceedings.



                                                26
The Belyak and Rempel respondents also rely on Jiangsu Steampship Co., in which the court

found the language from Euromepa, namely, (i) “[t]he merits of the dispute between Esmerian

and Euromepa have already been adjudicated” and (ii) “in the French Bankruptcy proceeding,

nothing is being adjudicated; the already extant judgment is merely being enforced (to the extent

permitted by the assets of the bankruptcy estate),” applicable in that case because

       Jiangsu does not seek this discovery in order to help decide the “merits of the
       dispute” between it and SSL; it wants the information about SSL's and Mingli's
       assets so it can easily obtain advance security for such a judgment (assuming that
       there is a foreign jurisdiction that, like the United States of America, has a pre-
       judgment attachment procedure) or enforce whatever judgment it might obtain in
       the as-yet-to-be-brought London arbitration. However, neither pre-judgment
       attachment nor post-judgment enforcement proceedings are “adjudicative” in
       nature; indeed, the latter is the explicit holding of Euromepa, and if an enforcement
       proceeding is not adjudicative in nature, I fail to see (and Jiangsu does not suggest)
       how a pre-judgment security proceeding could possibly so qualify.

       Jiangsu Steamship Co., 2015 WL 3439220, at *4.


The Court is not convinced that Euromepa held, as the Jiangsu Steamship Co. court stated, that

“post-judgment enforcement proceedings are [not] ‘adjudicative’ in nature” because the

proceedings at issue in Euromepa were bankruptcy proceedings, not judgment recognition and

enforcement proceedings. The Court finds that the petitioner established that the foreign

proceedings in Cyprus for “recognition and enforcement of the Russian judgments” are

adjudicative in nature.

       Whether a Foreign Proceeding Is Within Reasonable Contemplation

       The Supreme Court explained that an adjudicative proceeding need not “be ‘pending’ or

‘imminent’ for an applicant to invoke § 1782(a) successfully.” Intel Corp. 524 U.S. at 253-54,

124 S. ct. at 2476-77. The Supreme Court held that “§ 1782(a) requires only that a dispositive

ruling by the Commission, reviewable by the European courts, be within reasonable



                                                27
contemplation.” Id., at 259, 124 S. Ct. at 2480. The Court finds that the petitioner established

more than “reasonable contemplation” of a foreign proceeding required by Intel Corp., namely, it

established that a foreign proceeding is ongoing in the District Court in Nicosia.

         The petitioner having presented evidence that discovery is for use in the “recognition

and enforcement of the Russian Judgments” proceedings pending before the District Court in

Nicosia and that the District Court in Nicosia will hear evidence and adjudicate facts in those

proceedings, the Court is satisfied that the petitioner established that the discovery is for use in a

proceeding before a foreign tribunal.

The Discretionary Factors

       Whether Nonparticipants in the Foreign Proceeding May be Outside the Foreign Tribunal’s
       Jurisdiction and their Evidence, Available in the United States, May Be Unobtainable
       Absent Section 1782(a) Aid


       The petitioner asserts that none of the banks will be parties or participants in the foreign

proceedings, and “[t]o date, it has not been possible to obtain the subject bank documents as part

of any proceedings to date held in Russia, Cyprus or elsewhere.” The Belyak respondents, on

whose arguments the Rempel respondents rely, contend that the first Intel factor weighs against

discovery because “M. Belyak, A. Belyak, and Margarita are parties to one or more of the

subject foreign proceedings in Russia, Cyprus and Monaco; therefore, Lake Holding can

ostensibly – and must properly be required to – obtain all of the discovery it seeks from them in

those proceedings since they are parties.” The Belyak respondents’ reliance on Schmitz v.

Bernstein Liebhard & Lifshitz, LLP., 376 F.3d 79 (2d Cir. 2004), is misplaced because that case

is inapposite. In Schmitz, discovery under Section 1782 was sought from Deutsche Telecom

AG’s (“DT”) counsel Cravath, Swaine & Moore (“Cravath”) for use in German lawsuits the

petitioners commenced against DT. The district court determined that “the German government

                                                  28
was obviously unreceptive to the judicial assistance of an American federal court” based on

evidence, including “specific requests from the German Ministry of Justice and the Bonn

Prosecutor to deny petitioners the discovery they sought at this time. The German authorities

expressed concerns that granting discovery would jeopardize the ongoing German criminal

investigation of DT and ‘jeopardize German sovereign rights.’” Id. at 84. The district court also

determined in that case that “granting the request here ‘would in fact encourage foreign countries

to potentially disregard the sovereignty concerns of the United States and generally discourage

future assistance to our courts.’” Id. at 84-85. The Second Circuit found that the district court

did not abuse its discretion when determining the first Intel factor:

       Although technically the respondent in the district court was Cravath, for all intents
       and purposes petitioners are seeking discovery from DT, their opponent in the
       German litigation. Intel suggests that because DT is a participant in the German
       litigation subject to German court jurisdiction, petitioner's need for § 1782 help “is
       not as apparent as it ordinarily is when evidence is sought from a nonparticipant in
       the matter arising abroad.” Intel, 542 U.S. at ––––, 124 S.Ct. at 2483.

       Id. at 85.

Unlike in Schmitz, the banks at issue here from whom Section 1782 discovery is sought are

neither participants in the Cyprus proceedings, as was DT in German proceedings in Schmitz,

nor the agents of the participants in the Cyprus proceedings, as was DT’s counsel Cravath.

Unlike in Schmitz, no evidence was submitted by the Belyak respondents and the Rempel

respondents in support of their opposition to the petition showing specific requests from the

Cyprus authorities to deny petitioner the discovery sought or expressing concerns that granting

discovery would jeopardize any ongoing criminal investigation in Cyprus or jeopardize

sovereign rights of the Republic of Cyprus. The Belyak respondents and the Rempel

respondents failed to submit any evidence showing that granting the request here “would in fact




                                                 29
encourage foreign countries to potentially disregard the sovereignty concerns of the United

States and generally discourage future assistance to our courts,” as was the case in Schmitz.

       The Belyak respondents make citation to Kiobel v. Cravath, Swaine & Moore LLP,

895 F.3d 238, 245 (2d Cir. 2018), arguing that “‘under existing precedent in this Circuit,

when the real party from whom documents are sought . . . is involved in foreign proceedings, the

first Intel factor counsels against granting a Section 1782 petition seeking documents’ through a

proceeding in the United States.” In Kiobel

       Petitioner-Appellee Esther Kiobel filed a petition in the United States District Court
       for the Southern District of New York to subpoena documents under 28 U.S.C. §
       1782 from Respondent-Appellant Cravath, Swaine & Moore LLP (“Cravath”), in
       aid of her lawsuit against Royal Dutch Shell (“Shell”) in the Netherlands. Cravath
       is holding the documents because it represented Shell in prior litigation brought by
       Kiobel against Shell in that district.

       Id. at 240.

The Second Court found it was an abuse of discretion to grant the petition for discovery under

Section 1782 because “an order compelling American counsel to deliver documents that would

not be discoverable abroad, and that are in counsel’s hands solely because they were sent to the

United States for the purpose of American litigation, would jeopardize ‘the policy of promoting

open communications between lawyers and their clients.’” Id. at 241. The Second Circuit relied

on Schmitz in reviewing the district court’s analysis, stating that, “when the real party from

whom documents are sought (here, Shell) is involved in foreign proceedings, the first Intel factor

counsels against granting a Section 1782 petition seeking documents from U.S. counsel for the

foreign company.” Kiobel, 895 F.3d at 245 (citing Schmitz, 376 F.3d at 85). Here, the petitioner

does not seek discovery from counsel to the Belyak respondents and counsel to the Rempel

respondents, no attorney-client privilege or other privilege identified by the Belyak and Rempel

respondents is involved and no evidence exists that the petitioner seeks documents that the

                                                30
Belyak respondents and the Rempel respondents already produced to the banks in some other

proceeding or pursuant to a confidentiality order from another proceeding barring the instant

discovery request; thus, unlike in Kiobel and Schmitz, the Belyak respondents and the Rempel

respondents are not “the real party from whom documents are sought” in this petition. The

petitioner submitted evidence showing it seeks documents available in the United States from the

banks within this judicial district who are nonparticipants in the Cyprus proceedings and not

subject to jurisdiction in the Cyprus proceeding, which would otherwise be unobtainable absent

Section 1782 aid. The Court finds that the first Intel factor favors granting the request for

discovery pursuant to Section 1782.

       The Nature of the Foreign Tribunal, the Character of the Proceedings Underway Abroad,
       and the Receptivity of the Foreign Government or the Court or Agency Abroad to U.S.
       Federal-Court Judicial Assistance


       The petitioner contends that the nature of the foreign proceedings and contemplated

future actions weigh in favor of the petitioner’s request because granting the request will not

offend any foreign jurisdiction and the petitioner seeks assistance to locate the assets of the

defendants who are actively seeking to preclude the petitioner’s enforcement efforts. The Belyak

respondents, on whose arguments the Rempel respondents rely, assert that the petitioner “failed

to provide sufficient information or law from the jurisdictions where the purported pending

and/or contemplated foreign proceedings are taking place for the Court to analyze this factor”

and “appears to be intentionally obfuscating the character of the purported pending or

contemplated proceedings in those jurisdictions.” The conclusory and self-serving assertion that

the petitioner “appears to be intentionally obfuscating the character of the purported pending or

contemplated proceedings” without citation to any evidence is rejected as unsupported and

meritless. The petitioner submitted evidence describing the nature of the proceeding in the

                                                 31
District Court in Nicosia, the character of the Russian judgment recognition and enforcement

proceedings in Cyprus, the relevant law applicable in the ongoing Cyprus proceedings, as well as

the procedural posture in the Cyprus proceedings. Nicolaou stated in his declaration that nothing

in the Cypriot law or the rules of the Cypriot Court “forbid the uses in Cyprus of the relevant

information that” the petitioner seeks in its petition. The Court finds that the second Intel factor

favors granting the request for discovery pursuant to Section 1782.

       Whether the § 1782(a) Request Conceals an Attempt to Circumvent Foreign Proof-
       Gathering Restrictions or Other Policies of a Foreign Country or the United States

       The petitioner asserts that the defendants and others identified to have made payments on

behalf of the defendants “have set up structures consisting in ‘smoke and mirrors’ over the years

both before and after defaults” preventing the petitioner from recovering on its judgments. The

Belyak respondents, on whose arguments the Rempel respondents rely, assert that the petitioner

“has not been forthcoming as to whether it has requested discovery in the purported pending

foreign cases or whether it can” and the petitioner’s “lack of interest on the part of an applicant

in pursuing any discovery under the laws governing the proceedings in other forums indicates an

attempt to circumvent those rules.” The Belyak respondents and the Rempel respondents fail to

make citation to any binding authority in support of their arguments that the: (i) petitioner’s

“lack of interest … in pursuing any discovery under the laws governing the proceedings in other

forums indicates an attempt to circumvent those rules”; and (ii) petitioner is required to pursue

discovery in the Cyprus proceedings before making the instant application. The petitioner

submitted evidence detailing its international attempts to recover on the Russian judgments and

various acts and omissions by the judgments debtors and their affiliates preventing the petitioner

from pursuing recovery on its Russian judgments. The Court finds that the petitioner’s Section

1782 request does not conceal an attempt to circumvent foreign proof-gathering restrictions or

                                                 32
other policies of a foreign country or the United States. The Court finds that the third Intel factor

favors granting the request for discovery pursuant to Section 1782.

        Whether Requests Are Unduly Intrusive or Burdensome

       The petitioner contends the requests are not unduly burdensome because the information

relevant to the foreign proceedings is in this district and the banks store such information, not

available to the petitioner, as a matter of course. The Belyak respondents, on whose arguments

the Rempel respondents rely, contend that the petitioner “seeks essentially every document

conceivably related to the Belyak Parties, including privileged financial documents and asset

information of the Belyak Parties and unrelated third parties,” making “[s]uch a vast intrusion

into potential communications and financial information” inappropriate. The Belyak

respondents and the Rempel respondents do not make citation to any evidence in support of their

argument that the discovery requests are unduly intrusive or burdensome and they failed to

identify the nature and extent of any intrusion or the burden they assert. The petitioner submitted

evidence of its efforts to identify entities which have made payments on the defendants’ behalf

and to investigate the “manipulation of assets ownership and control and fraudulent transactions”

calculated to immunize the assets from the execution of the judgments the petitioner obtained.

Since the petitioner seeks relevant information electronically stored by the banks, the Court

presumes, without finding at this stage of the proceeding, that gathering and producing such

information by the banks are not unduly intrusive or burdensome exercises. The Court finds that

the fourth Intel factor does not militate against granting the request for discovery pursuant to

Section 1782.




                                                 33
Colorado River Abstention

         The Belyak respondents, but not the Rempel respondents, assert that the court should

abstain from exercising jurisdiction in favor of the Florida proceedings under “Colorado River

Water Conservation District v. United States, 424 U.S. 800, 96 S.Ct. 1236, 47 L.Ed.2d 483

(1976)” because the “Moscow Judgments are the basis of two pending Florida state court

proceedings brought by Lake Holding over one year before Lake Holding initiated this

proceeding, one of which has given rise to a pending Florida appellate court proceeding.” The

petitioner asserts that no exceptional circumstances were demonstrated for the abstention

doctrine to apply, relying on “Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746 (1971).” The Belyak

respondents do not seek abstention under Younger, which provides that federal courts must

decline to exercise jurisdiction in three exceptional circumstances: (1) to preclude “federal

intrusion into ongoing state criminal prosecutions”; (2) in “certain civil enforcement

proceedings”; and (3) to preclude interfering with pending civil proceedings involving certain

orders uniquely in furtherance of the state courts' ability to perform their judicial functions.”

Trump v. Vance, 941 F.3d 631, 637 (2d Cir.). Rather, they seek abstention under Colorado

River.

         Whether Concurrent Proceedings Are Parallel

         The Belyak respondents assert that two pending Florida state-court proceedings brought

by the petitioner concern the Moscow judgments and “[o]ne of the issues in those proceedings is

allegations of fraud by Lake Holding in the recognition and domestication process; another issue

is whether Lake Holding may enforce those judgments against A. Belyak and Margarita.

Surgeon Decl. ¶¶ 8, Ex. 5 at 1-3.” Surgeon stated in his declaration that “the Initial Brief of

Appellant, Mikhail Borisovich Belyak, dated December 7, 2020, which was filed in the Third



                                                 34
District Court of Appeal, State of Florida, is attached hereto as Exhibit 5.” Exhibit 5 indicates

that it is an initial brief in the action captioned Mikhail Borisovich Belyak, Appellant vs. Lake

Holding & Finance S.A., Appellee, “DCA Case No. 3D20-1013 L.T. Case No. 19-35235-CA-

01,” filed in the District Court of Appeal Third District, State of Florida. The appellant asserts in

that document:

       This appeal arises from efforts by Lake Holding, a British Virgin Islands
       corporation, to domesticate and enforce three Russian judgments totaling over
       $36,000,000, entered by a Moscow court in favor of Lake Holding and against
       Belyak, a Russian citizen and Moscow resident. (the "Moscow Judgments"). The
       trial court erred by domesticating the judgments, because the court failed to follow
       the plain language of the relevant statute: the Florida Uniform Out-of Country
       Foreign Money-Judgment Recognition Act, sections 55.601-.607, Florida Statutes
       (the "Act"). Under established precedent, a statute of this type must be strictly
       complied with. The trial court failed to apply the Act as written.


The parties in the Florida state-court proceedings are the petitioner and only one of the three

Belyak respondents, Mikhail Borisovich Belyak. According to the appellant’s assertion in

Exhibit 5, the issue litigated in the Florida court is whether the trial court “erred by

domesticating the [Moscow] judgments” against the appellant.” However, this action does not

involve litigation of the issue being litigated in the Florida court because the matter before the

Court is an application for discovery pursuant to 28 U.S.C. § 1782, which does not encompass

litigation respecting “domesticating the [Moscow] judgments.”

       The Court finds that the Florida proceedings and this action are not parallel because they

do not involve substantially the same parties who are contemporaneously litigating substantially

the same issue in another forum. Accordingly, the necessary prerequisite to abstention under

Colorado River is not met by the Belyak respondents. See Dittmer, 146 F.3d at 118.




                                                  35
                                          CONCLUSION

         For the foregoing reasons, the petitioner’s application for discovery pursuant to 28 U.S.C.

§ 1782, Docket Entry No.1, is granted.

Dated:    New York, New York                          SO ORDERED:
          June 23, 2021




                                                 36
